Citation Nr: 0625877	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Paul, Minnesota


THE ISSUE

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The veteran had active military duty from January 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
No. 05-7168, ---F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 
19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires we have to notify claimants of the 
evidence necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was not provided formal VCAA notice with respect 
to his claim for separate 10 percent evaluations for 
tinnitus.  He was previously granted service connection for 
tinnitus with a 10 percent evaluation, effective from the 
date of claim in April 1998.  His March 2000 claim for 
separate 10 percent evaluations was not based upon any 
evidence or argument that service-connected tinnitus had 
increased in severity.  As the issue in this appeal is 
essentially a question of law, and not one of fact, the Board 
finds that VA is not required to provide assistance under 
VCAA in this case because there is no reasonable possibility 
that assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a)(2).  

Additionally, to the extent that the veteran may not have 
been provided VCAA notice regarding downstream issues in 
accordance with Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006), the Board notes that the currently 
assigned 10 percent evaluation for bilateral tinnitus is the 
maximum schedular evaluation authorized, and made effective 
to the date of claim, so any error in failure to provide VCAA 
notice with respect to effective dates in this appeal is 
harmless.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears. 

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Circuit).  Pending this 
appeal, the VA Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The claim 
in this appeal was affected by the stay, and held in abeyance 
pending the outcome of the Smith appeal.  

In June 2006, the Circuit reversed the Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
evaluation for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168, ---F.3d. ---, 
(Fed. Cir. June 19, 2006).  In reliance on US Supreme Court 
precedent, the Circuit explained that an Agency's 
interpretation of it's own regulations was entitled to 
substantial deference by the courts, so long as that 
interpretation was not plainly erroneous or inconsistent with 
other regulations.  Id., slip op. at 9-10.  In the absence of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulatory scheme, the Circuit concluded that the 
Court erred in not deferring to VA's interpretation.  

As a result of the Circuit's decision in Smith, the VA 
Secretary rescinded the stay, and directed the Board to 
resume adjudication of all claims previously held in 
abeyance, consistent with VA's longstanding interpretation 
that a single 10 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 6260.  

Accordingly, the Board concludes that the version of 
Diagnostic Code 6260, in effect prior to June 2003, and 
applicable to the present case which was commenced by the 
veteran's claim received in March 2003, precludes an 
evaluation in excess of the already established single 
10 percent evaluation for the veteran's bilateral tinnitus.  
The veteran's service-connected tinnitus has been assigned 
the maximum schedular evaluation available for tinnitus under 
both the old and new versions of the regulation.  The 
veteran's claim for separate 10 percent evaluations for each 
ear for tinnitus is denied under both the old and new 
versions of the governing regulation.  The disposition of 
this claim is based upon law and not fact.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


